DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
The Examiner would like to note that with the exception of the notification to the Examiner regarding the minor alteration to claim 27, the applicant did not submit any arguments or commentary with the RCE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5-11, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scharfeld (US 2006/0202830) in view of Forster et al. (US 8,072,334).

Regarding claim 5, Scharfeld discloses: A medication container, comprising: 
a body (see Examiner Illustration 1, formed of blister film 270) including an upper surface and a lower surface and defining a plurality of cells (see Examiner Illustration 1) with at least one downwardly extending cell configured to receive a medication, the at least one downwardly extending cell is formed from a formable sheet or body; 

and a wireless communication device (Abstract, “A blister package with an integrated RFID tag is provided. The conductive lidding material is modified to…act as an RFID tag antenna”) including;
(Abstract, “A blister package with an integrated RFID tag is provided. The conductive lidding material is modified to…act as an RFID tag antenna”, [0043], “The interposer 120 is comprised of an IC chip 220”)
slot-loop hybrid antenna (Figs. 5a-5f, 6a-6b, 7abcd, 8ab, and 9abc show various iterations of the antenna, consisting of the coil layers.  Specifically, embodiment 5f, which is better shown in 6a and 6b are being cited as the antenna.  Due to the ambiguity surrounding the term “slot loop antenna”, the examiner is taking a broad interpretation of this term to include any antenna with a conductive loop and a slot of some type, with the antenna being made specifically of the conductive sheet material, [0018] “The present invention describes a blister pack with RFID functionality, where the RFID antenna is created directly from the lidding film of the blister pack”.  However, in the interest of compact prosecution, the examiner is including an alternative 103 obviousness combination below that explicitly cites to the term “slot loop antenna”) electrically coupled to the RFID chip (Abstract – “blister package with an integrated RFID tag is provided. The conductive lidding material is modified to serve not only to seal some contents within some formed blister film, but also to act as an RFID tag antenna”) and including a conductor sheet (Fig. 5f, 6a, and 6b, specifically items 610 and 620.   [0050], “Two conductive regions 610 and 620 are attached to the bottom of the blister layer and one side is attached to the conductive lidding film 630.”) defining a slot (Fig. 6a, 6b, slot where item 120 sits (as item 120 is not explicitly enumerated in the figures, the examiner has highlighted this feature in Examiner Illustration 1) and at least one aperture (see figure 6a, 6b, - The dashed lines “define” the apertures), wherein the at least one aperture of the conductor sheet receives at least a portion of said at least one cell (see Fig. 6a, 6b,  – the cell can be seen containing its medication load, identified by the bump), such that the conductor sheet is secured to the lower surface of the body without interfering with any cell (see Examiner Illustration 1 – the conductor sheet is secured to both the upper and lower surface of the body.  Furthermore, the conductor sheet does not interfere with the cells of the device (i.e. the conductor does not block the cell from expelling its contents.).

    PNG
    media_image1.png
    564
    889
    media_image1.png
    Greyscale

Examiner Illustration 1
Scharfeld does not explicitly disclose the term “a slot-loop hybrid antenna”.

Forster teaches: a slot-loop hybrid antenna (Fig. 6, Col. 6,L. 23, “antenna structure 12”) electrically coupled to the RFID chip (Col. 6,L. 27, “The hybrid loop-slot antenna … with a pair of arms 26 and 28 coupled to different contact points of the RFID chip 14”)".  – As such, in similar fashion to the Scharfeld reference, which uses RFID and antenna to transmit pill inventory data, Forster teaches the use of a slot-loop type antenna coupled to an RFID chip in order to increase the efficiency and effectiveness of an inventory management device (Col. 2, lines 20-34 describe the use of RFID and antenna for inventory management purposes). 

. Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention/before the effective filing date of the claimed invention to modify the antenna design and type of Scharfeld with the hybrid slot loop antenna as taught by Forster to combine prior art elements according to known methods to yield predictable results.  The advantage of having the slot loop antenna design is best described by the Abstract of Forster, “The antenna structure with the elongated slot therein may facilitate increased readability of the RFID device, particularly in directions out from the edges of the RFID device.

Regarding claim 6, the modified Scharfeld discloses the device of claim 5.  It further discloses: a plurality of downwardly extending cells (see Examiner Illustration 1) defined by the body (see Examiner Illustration 1) and a plurality of apertures defined (Scharfeld - see figure 6a and 6b.  The dashed lines “define” the apertures) in the conductor sheet (Scharfeld – Figs. 6a, 6b, 610 and 620), wherein (Scharfeld -see Fig. 6b – it cell can be seen containing its medication load, identified by the bump).

Regarding claim 7, the modified Scharfeld discloses the device of claims 5 and 6.  It further discloses: the cells (Scharfeld –see Examiner Illustration 1) are substantially identical, and the apertures (Scharfeld –see Examiner Illustration 1) are substantially identical.

Regarding claim 8, the modified Scharfeld discloses the device of claim 5.  It further discloses: the body (Scharfeld –see Examiner Illustration 1) includes a perimeter, the conductor sheet (Scharfeld –see Examiner Illustration 1) includes a perimeter, and the perimeter of the conductor sheet substantially coincides with the perimeter of the body (Scharfeld –see Examiner Illustration 1).

Regarding claim 9, the modified Scharfeld discloses the device of claim 5.  It further discloses: the body (see Examiner Illustration 1, formed of blister film 270) is substantially comprised of a non-conductive material ([0055] “The method of forming the blister film varies with the material used. Plastic films most often are thermoformed, and are first heated and then formed“).

Regarding claim 10, the modified Scharfeld discloses the device of claims 5 and 9.  It further discloses: a cover (Fig. 6a, conductive lidding film 630) secured to the (see Examiner Illustration 1, formed of blister film 270) and substantially comprised of a frangible (Scharfeld - [0057] “The finishing stage consists of a variety of operations or steps which may include, perforating, cutting, notching, and/or labeling” – the perforations indicate that the cover sheet is frangible), conductive material (Scharfeld - [0011] “The lidding film typically consists of thin metal foil”)..

Regarding claim 11, the modified Scharfeld discloses the device of claim 5.  It further discloses: configured as a blister pack (Title, “Blister Package with Integrated Electronic Tag”).

Regarding claim 21, the modified Scharfeld discloses the device of claim 5.  It further discloses: the conductor sheet is a foil (Scharfeld - [0011] “The lidding film typically consists of thin metal foil”).

Regarding claim 22, the modified Scharfeld discloses the device of claim 5.  It further discloses: the slot-loop hybrid antenna (from Forster – Fig. 2, slot loop antenna 12) has a closed end (from Forster – Fig. 2, left side) and an open end (from Forster – Fig. 2, right side) such that the open end is associated with at least one edge of the conductor sheet (from Forster – Fig. 2, continuous layer of conductive material 40).

Regarding claim 23, the modified Scharfeld discloses the device of claim 5.  It further discloses: further comprising a frangible cover (Scharfeld - [0011] “The lidding film typically consists of thin metal foil”, Scharfeld - [0057] “The finishing stage consists of a variety of operations or steps which may include, perforating, cutting, notching, and/or labeling” – the perforations indicate that the cover sheet is frangible) secured to the upper surface of the body (see Examiner Illustration 1).

Regarding claim 24, the modified Scharfeld discloses the device of claim 5.  It further discloses: at least one aperture (Scharfeld - see figure 6b.  The dashed lines “define” the apertures, also see Examiner Illustration 1) is formed by a cutting procedure (Scharfeld - [0057] “The finishing stage consists of a variety of operations or steps which may include, perforating, cutting, notching, and/or labeling”).

This claim represents a Product by Process Claim.  According to MPEP 2113    “Product-by-Process Claims [R-08.2017]”,  III.    THE USE OF 35 U.S.C. 102/103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
; "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	
Regarding claim 25, the modified Scharfeld discloses the device of claim 5.  It further discloses: at least one aperture (from Scharfeld – see Examiner Illustration 1.  For reference and to reinforce the obvious nature of this limitation, the examiner will point to the citations in the Foster reference that meet the limitations of this claim, from Foster – aperture 30) and a slot (Fig. 6a, 6b, slot where item 120 sits (as item 120 is not explicitly enumerated in the figures, the examiner has highlighted this feature in Examiner Illustration 1) (from Foster -The slot 20) of the slot- loop hybrid antenna (Scharfeld, [0018] “The present invention describes a blister pack with RFID functionality, where the RFID antenna is created directly from the lidding film of the blister pack”; from Foster Fig. 2, slot loop antenna 12) are formed simultaneously.

This claim represents a Product by Process Claim.  According to MPEP 2113    “Product-by-Process Claims [R-08.2017]”,  III.    THE USE OF 35 U.S.C. 102/103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
; "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Furthermore, based on the disclosure, the limitation lacks criticality and is therefore a design choice, as the current disclosure clearly states [0023] “the slot 18 and aperture 34 being formed either simultaneously (using the same or different methods) or at different times.”
	
Regarding claim 26, the modified Scharfeld discloses the device of claim 5.  It further discloses: the wireless communication device (Scharfeld, [0018] “The present invention describes a blister pack with RFID functionality, where the RFID antenna is created directly from the lidding film of the blister pack”), is configured to communicates with an RFID reader (Fig. 1, RFID reader 100.  With regard to the use of the wireless communication device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The limitation is met with the term, [0042] “FIG. 1 shows an RFID reader 100 wirelessly communicating with one embodiment of the blister pack 110 with integrated RFID tag disclosed in the present invention”).

Regarding claim 27, the modified Scharfeld discloses the device of claim 5.  It further discloses: the RFID chip (Abstract, “A blister package with an integrated RFID tag is provided. The conductive lidding material is modified to…act as an RFID tag antenna”, [0043], “The interposer 120 is comprised of an IC chip 220”) is programmed with information about contents of the medication container ([0001-0002] disclose the use of the chip for storing identification data “large amounts of rewritable memory”.  Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, the fact that the chip has “large amounts of rewritable memory” indicate that it could be programmed as needed to meet the claim limitations.).

Regarding claim 28, the modified Scharfeld discloses the device of claim 5.  It further discloses: cover (Fig. 6a, conductive lidding film 630) is secured (Figs. 10, 11ab, 14ab, and 16ab show various manufacturing processes in which the lidding film is sealed to the body (step 1050)) to the upper surface of the body.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731             

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731